UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-50912 HAMMONDS INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0225318 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x At September 30, 2007, the Registrant had42,605,400 shares of common stock outstanding. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATION. 22 ITEM 3. CONTROLS AND PROCEDURES. 25 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 26 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3. DEFAULT UPON SENIOR SECURITIES. 26 ITEM 4. SUBMISSION OF MATERS TO A VOTE OF SECURITY HOLDERS. 26 ITEM 5. OTHER INFORMATION. 26 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K. 27 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Financial Statements Unaudited Condensed Consolidated Balance Sheets - September 30, 2007 and December 31, 2006 (Audited) Unaudited Condensed Consolidated Statement of Operations - Three and nine months ended September 30, 2007 and 2006 Unaudited Condensed Consolidated Statement of Cash Flows - Nine months ended September 30, 2007 and 2006 Notes to Unaudited Financial Statements HAMMONDS INDUSTRIES, INC. Consolidated Balance Sheets September 30, 2007 and December 31, 2006 September 30, 2007 December 31, 2006 (Unaudited) (Restated)(Audited) Assets Current assets: Cash $ 1,339,047 $ 396,505 Trading securities 143,916 - Accounts receivable, net 1,699,307 1,328,215 Current portion of notes receivable - 229,418 Inventories, net 1,737,376 1,309,612 Prepaid expenses and other assets 97,200 118,543 Total current assets 5,016,846 3,382,293 Long-term notes receivable, less current portions - 160,892 Property and equipment, net 961,409 782,032 Intangible assets, net 5,584,219 6,038,870 Other assets 55,397 20,310 Total assets $ 11,617,871 $ 10,384,397 Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Accounts payable and accrued expenses $ 1,432,009 $ 1,333,831 Short-term note payable 92,887 276,410 Current installments of long-term debt 13,220 17,493 Total current liabilities 1,538,116 1,627,734 Long-term debt, less current installments 2,721,953 2,464,050 Due to American International Industries, Inc. 1,591,563 1,931,056 Deferred tax liability 503,200 503,200 Total liabilities 6,354,832 6,526,040 Stockholders' equity (deficiency): Preferred stock, $0.001par value, authorized 5,000,000 shares: 3,769,626 issued and outstanding at September 30, 2007, and 1,666,666 issued and outstanding at December 31, 2006 377 167 Additional paid-in capital - preferred stock 4,811,573 1,290,731 Additional paid-in capital - beneficial conversion 3,272,060 1,290,898 Additional paid-in capital - warrants - 1,419,222 Common stock, $0.0001 par value, authorized 195,000,000 shares: 42,605,400 shares issued and outstanding at September 30, 2007, and 36,135,000 shares issued and outstanding at December 31, 2006 4,261 3,614 Additional paid - in capital 6,480,969 4,967,778 Accumulated deficit (9,306,201 ) (5,114,053 ) Total stockholders' equity 5,263,039 3,858,357 Total liabilities and stockholders' equity $ 11,617,871 $ 10,384,397 See accompanying notes to consolidated financial statements. Back to Table of Contents HAMMONDS INDUSTRIES, INC. Consolidated Statements of Operations For three and nine months ended September 30, 2007 and 2006 (Unaudited) Three Months Three Months Nine Months Nine Months ended ended ended ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 (restated) (restated) Revenues $ 3,083,286 $ 1,527,863 $ 7,120,461 $ 4,688,692 Costs and expenses: Cost of sales 2,075,445 1,321,205 5,402,135 3,577,990 Selling, general and administrative 1,427,085 952,917 3,266,702 2,416,312 Total operating expenses 3,502,530 2,274,122 8,668,837 5,994,302 Operating loss (419,244 ) (746,259 ) (1,548,376 ) (1,305,610 ) Other income (expenses): Finance expense for issuance of preferred stock (386,334 ) - (386,334 ) - Interest income 4,001 3,764 16,452 11,204 Interest expense (103,904 ) (307,088 ) (352,267 ) (388,042 ) Unrealized gain on trading securities 118,427 - 43,916 - Other income (expense) (27 ) 124,094 198 124,094 Total other expenses (367,837 ) (179,230 ) (678,035 ) (252,744 ) Net loss before income tax (787,081 ) (925,489 ) (2,226,411 ) (1,558,354 ) Provision for income tax - - - Net loss from operations before minority interest (787,081 ) (925,489 ) (2,226,411 (1,558,354 ) Net loss (787,081 ) (925,489 ) (2,226,411 ) (1,558,354 ) Preferred dividends Regular dividend (45,000 ) (20,000 ) 15,425 (20,000 ) Deemed dividend (1,981,162 ) (1,290,898 ) (1,981,162 ) (1,290,898 ) Net loss applicable to common shareholders $ (2,813,243 ) $ (2,236,387 ) $ (4,192,148 ) $ (2,869,252 ) Net loss per common share - basic $ (0.07 ) $ (0.07 ) $ (0.11 ) $ (0.12 ) Weighted average common shares - basic 41,189,639 30,743,696 39,230,659 23,710,092 See accompanying notes to consolidated financial statements Back to Table of Contents HAMMONDS INDUSTRIES, INC. Consolidated Statements of Cash Flows Nine months ended September 30, 2007 and 2006 (Unaudited) Nine Months Nine Months Ended Ended September 30, 2007 September 30, 2006 (restated) Cash flows from operating activities: Net loss $ (2,226,411 ) $ (1,558,354 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment 123,821 76,031 Amortization of intangibles 495,369 307,469 Unrealized gain on trading securities (43,916 ) - Stock based compensation 448,500 - Finance expense for issuance of preferred stock 386,334 - Management fee paid to American International Industries, Inc. with common stock 105,000 - Miscellaneous write off - (22,684 ) (Increase) decrease of operating assets: Accounts receivable (371,093 ) (403,298 ) Inventories (427,764 ) (539,813 ) Prepaid expenses and other current assets 21,344 (56,740 ) Other (35,087 ) 17,795 Increase (decrease) in operating liabilities: Accounts payable and accrued expenses 113,602 (9,997 ) Net cash used in operating activities (1,410,301 ) (2,189,591 ) Cash flows from investing activities: Costs of securing patents and trademarks (40,718 ) (25,193 ) Purchase of property and equipment (303,198 ) (20,203 ) Purchase of option to buy American International Industries, Inc. stock (100,000 ) - Notes receivable 19,383 20,395 Amount due to American International Industries, Inc. 31,435 552,111 Net cash provided by (used in) investing activities (393,098 ) 527,110 Cash flows from financing activities: Proceeds from issuance of common stock 694,672 - Proceeds from issuance of preferred stock 1,981,162 2,727,746 Proceeds from short-term borrowing 1,000,000 16,315 Proceeds from long-term borrowing 284,551 995,915 Principal payment of short-term borrowings (1,183,523 ) (22,198 ) Principal payments of long-term borrowings (30,921 ) (1,739 ) Net borrowings under line of credit - 110 Net cash provided by financing activities 2,745,941 3,716,149 Net increase (decrease) in cash 942,542 2,053,668 Cash and cash equivalents at beginning of year 396,505 61,875 Cash and cash equivalents at end of period $ 1,339,047 $ 2,115,543 Supplemental schedule of cash flow information: Interest paid $ 352,267 $ 388,042 Transfer of notes receivable to pay long-term note due to American International Industries, Inc. $ 370,927 $ Issuance of note payable for office equipment $ - $ 4,855 See accompanying notes to consolidated financial statements Back to Table of Contents HAMMONDS INDUSTRIES, INC. Notes to Consolidated Financial Statements September 30, 2007 (1) Summary of Significant Accounting Policies Organization, Ownership and Business Hammonds Industries, Inc., f/k/a International American Technologies, Inc. (the "Company"), is a39.5% owned subsidiary of American International Industries, Inc. In 2005, the Company acquired, through its parent company, 51% of the capital stock of Hammonds Technical Services, Inc. See Note 2 “Acquisition” below. On August 1, 2006, the Company acquired the 49% minority interest of Hammonds Technical Services, Inc., Hammonds Fuel Additives, Inc., and Hammonds Water Treatment Systems, Inc. in consideration for the issuance of 16,000,000 restricted shares of common stock, valued at a price of $0.25per share, the price of the Company's common stock at the date of the transaction. As a result of this transaction, the Company owns 100% of each of the Hammonds subsidiaries. On August 8, 2006,the Company entered into a stock purchase agreement with Vision Opportunity Fund Limited ("VOMF"), an institutional investor, pursuant to which the Company sold 833,333 shares of Series A Convertible Preferred Stock for $1,500,000 and issued a Series A Warrant exercisable for a period of 5 years to purchase 8,333,333 shares of the Company’s common stock at $0.18 per share and a Series B Warrant exercisable for a period of 2 yearsto purchase an additional 8,333,333 shares of the Company’s common stock at $0.18 per share. On September 29, 2006, the Company entered into anotherstock purchase agreement with VOMF pursuant to which the Company sold 833,333 shares of Series B Convertible Preferred Stock for $1,500,000 and issued a Series C Warrant exercisable for a period of 5 years to purchase 8,333,333 shares of the Company’s common stock at $0.50 per share. Each share of Series A and Series B convertible preferred stock is convertible into 10 shares of common stock. In connection with the agreement of VOMF to exercise up to 4,000,000 Series C Warrants in March 2007, the Company reduced the exercise price of the Series C Warrants from $0.50 per share to $0.18 per share through December 31, 2007, following which the exercise price reverts to $0.50 per share. On March 27, 2007, VOMF exercised 3,970,400 Series C Warrants at a price of $0.18 per share with net proceeds of $694,672 to the Company. On September 20, 2007,the Companyentered into an agreement with VOMF pursuant to which the Company and VOMF agreed to the amendment of the Series A, B and C Warrantsto: (i) adjust the exercise price of all ofthe Warrants to $0.10; and (ii)provide for the issuance of a total of 2,102,960 shares of the Company's newly authorized Series C Convertible Preferred Stock in lieu of 21,029,599 shares of common stock. On September 21, 2007, VOMF delivered a notice of exercise of all 21,029,599 Series A, B and C Warrants at an exercise price of $0.10 per warrantfrom which the Company received net proceeds of $981,162 and VOMF cancelled a short-term promissory note in the amount of $1,000,000, representing a loan made by VOMF to the Company on August 17, 2007. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries: Hammond Technical Services, Inc., Hammonds Fuel Additives, Inc., and Hammonds Water Treatment Systems, Inc. In accordance with FIN 46(r), American International Industries, Inc., our parent, consolidates Hammonds even though its ownership is less than 51%, because the parent exercises its right to occupy three of the four board of director seats. Since the Company is incurring losses and there is no minority interest, the parent recognizes 100% of the Company’s losses. All significant intercompany transactions and balances have been eliminated in consolidation. Back to Table of Contents Cash and Cash-Equivalents The Company considers cash and cash-equivalents to include cash on hand and demand deposits with banks with an original maturity of three months or less. Accounts Receivable Accounts receivable consist primarily of trade receivables, net of a valuation allowance for doubtful accounts. Allowance for Doubtful Accounts The Company extends credit to customers and other parties in the normal course of business. The Company regularly reviews outstanding receivables and provides for estimated losses through an allowance for doubtful accounts. In evaluating the level of established reserves, the Company makes judgments regarding its customers' ability to make required payments, economic events and other factors. As the financial condition of these parties change, circumstances develop or additional information becomes available, adjustments to the allowance for doubtful accounts may be required. Inventories Inventories are valued at the lower-of-cost or market on a first-in, first-out basis. The Company assesses the reliability of its inventories based upon specific usage and future utility. A charge to results of operations is taken when factors that would result in a need for a reduction in the valuation, such as excess or obsolete inventory, are noted. Property, Plant, Equipment, Depreciation, Amortization and Long Lived Assets Long-lived assets include: Property, Plant and equipment – Assets acquired in the normal course of business are recorded at original cost and may be adjusted for any additional significant improvements after purchase. We depreciate the cost evenly over the assets’ estimated useful lives. Upon retirement or sale, the cost of the assets disposed of and the related accumulated depreciation are removed from the accounts, with any resultant the Company’s gain or loss being recognized as a component of other income or expense. As required by SFAS No. 141, has recorded the acquisition of Hammonds using the purchase method of accounting with the purchase price allocated to the acquired assets and liabilities based on their respective estimated fair values at the acquisition date. For more information on the acquisition of Hammonds, see note 2. Identifiable intangible assets – These assets are recorded at acquisition cost. Intangible assets with finite lives are amortized evenly over their estimated useful lives. At least annually, we review all long-lived assets for impairment. When necessary, we record changes for impairments of long-lived assets for the amount by which the present value of future cash flows, or some other fair value measure, is less than the carrying value of these assets. During April, 2005 the Company acquired Hammonds Technical Services, Inc. for a purchase price of approximately $2,455,700 (See Note 2).The operations of the Hammonds companies are included in the consolidated statements of operations from date of acquisition. Revenue Recognition Revenue is recognized when the earning process is completed, the risks and rewards of ownership have transferred to the customer, which is generally the same day as delivery or shipment of the product, the price to the buyer is fixed or determinable, and collection is reasonably assured. The Company has no significant sales returns or allowances. Back to Table of Contents Income Taxes The Company is a taxable entity and recognizes deferred tax assets and liabilities for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to be in effect when the temporary differences reverse. The effect on the deferred tax assets and liabilities of a change in tax rates is recognized in income in the year that includes the enactment date of the rate change. A valuation allowance is used to reduce deferred tax assets to the amount that is more likely than not to be realized. Earnings (Loss) Per Share The basic net earnings (loss) per common share is computed by dividing the net earnings (loss) by the weighted average number of shares outstanding during a period. Diluted net earnings (loss) per common share is computed by dividing the net earnings (loss), adjusted on an as if converted basis, by the weighted average number of common shares outstanding plus potential dilutive securities. Management's Estimates and Assumptions The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses. Actual results could differ from these estimates. Fair Value of Financial Instruments The Company estimates the fair value of its financial instruments using available market information and appropriate valuation methodologies. However, considerable judgment is required in interpreting market data to develop the estimates of fair value. Accordingly, the Company estimates of fair value are not necessarily indicative of the amounts that the Company could realize in a current market exchange. The use of different market assumption and/or estimation methodologies may have a material effect on the estimated fair value amounts. The interest rates payable by the Company on its notes payable approximate market rates. The Company believes that the fair value of its financial instruments comprising accounts receivable, notes receivable, accounts payable, and notes payable approximate their carrying amounts. New Standards Implemented In May 2005, the Financial Accounting Standards Board ( "FASB" ) issued Statement of Financial Accounting Standard ( "SFAS" ) No. 154,
